DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 05/01/2020.  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 
Claim Interpretation
	With respect to claims 1 and 14, the Office considers the preamble terminology "for roadway markings ..." to be a statement of intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F. 3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1999).
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, the limiting significance of the recitation “the temperature controlled transporter is heated or cooled to a temperature of …” is unclear.  The claim is drawn to a system, which the Office is treating as an apparatus, and it is not apparent if and how said recitation is intended to imply additional structural limitation(s) beyond the system elements positively recited in parent claim 14.  Further, the term “heated” as applied to the temperature controlled transporter is outside the scope of functional limitations assigned to the corresponding system element in parent claim 14, viz., “configured to receive, cool, and transport the formed thermoplastic product” (cf., claim 14, lines 5-6).  Clarification and appropriate correction are required. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200426960 Y1 (‘KR ‘960’; citing infra to corresponding EPO Machine Translation, of record).
	Regarding Claim 1, KR ‘960 has disclosed a method for producing a thermoplastic product for roadway markings [page 2; road surface marking method for road surface marking …] comprising: 
	supplying a thermoplastic composition to a product feeder [Fig. 2; pages 2-3, bridging sentence and page 3, final two lines; powdery solid mixture comprising 20 to 30 wt% of binder resin and 1 to 5 wt% of an elastomer is melted (implying a thermoplastic composition) in stirrer 10, which supplies a molten resin 110 to discharge passage 13];
	transferring the thermoplastic composition from the product feeder to a product
formation apparatus [Fig. 2; molten resin 110 transferred to extruder 30 through discharge passage 13 of stirrer 10];
	discharging a formed thermoplastic product from the product formation apparatus onto a temperature controlled transporter [Fig. 2; molten resin 110 discharged from extruder 30 onto cooling conveying belt 40] and
	collecting the thermoplastic product in a product collection system [Fig. 1 and page 4, lines 6-8; molten sheet 120 cooled while passing through cooling water injector 42 to be formed into a cut sheet 130 … cooled cut sheet 130 wound on take-up roller 60].
	Regarding Claim 2, KR ‘960 discloses the method of claim 1, further comprising cutting the formed thermoplastic product to a dimension [page 4, lines 6-8; molten sheet 120 cooled while passing through cooling water injector 42 to be formed into a cut sheet 130].
Regarding Claim 3, KR ‘960 discloses the method of claim 2, further comprising adding a surface treatment of glass beads to the formed thermoplastic product prior to cutting the formed thermoplastic product [page 4, lines 4-6; glass beads 121 contained in the bead spreader 50 are sprayed and bonded to the surface of the glass bead 121 [sic., molten resin 110, per Fig. 2] at a ratio of 4 to 5% based on 100% or the molten resin 110; and Fig. 2 – bead spreader 50 located upstream of cut sheet 130].  
	Regarding Claim 4, KR ‘960 discloses the method of claim 1, further comprising adding a surface treatment of glass beads to the formed thermoplastic product [page 4, lines 4-6; glass beads 121 contained in the bead spreader 50 are sprayed and bonded to the surface of the glass bead 121 [sic., molten resin 110, per Fig. 2] at a ratio of 4 to 5% based on 100% or the molten resin 110].
	Regarding Claim 6, KR ‘960 discloses the method of claim 1, wherein the formed thermoplastic product comprises at one of a plurality of ribbons, a plurality of dots, a plurality of pellets, or a sheet [Fig. 1 and page 4, lines 7-8; cut sheet 130 wound on take-up roller 60; and Fig. 5 – mounting surface sheet 100 for road surface display depicted as comprising plurality of dot-like structures].  
	Regarding Claim 7, KR ‘960 discloses the method of claim 1, wherein the temperature controlled transporter comprises a plurality of temperature zones [Fig. 2 – depicts plurality (3) of cooling water injector 42 units installed on bottom surface of cooling conveying belt 40].  
	Regarding Claim 9, KR ‘960 discloses the method of claim 1, wherein an interior surface of the temperature controlled transporter is contacted with water or other heat transfer fluid [Fig. 1 and page 4, lines 8-9; cooling water injector 42 installed on the bottom surface of the cooling conveying belt 40].
	Regarding Claim 14, KR ‘960 has disclosed a system for producing a thermoplastic product for roadway markings [Fig. 2 and page 2; road surface marking method for road surface marking …] comprising:
	a product feeder configured to transfer a thermoplastic composition [Fig. 2 and page 3, final three lines; stirrer 10 configured to transfer molten resin 110 to discharge passage 13]; 
	a product formation apparatus configured to receive the thermoplastic composition from the product feeder and discharge a formed thermoplastic product [Fig. 2; extruder 30 configured to receive molten resin 110 from discharge passage 13 and discharge molten sheet 110 onto cooling conveying belt 40];
	a temperature controlled transporter configured to receive, cool, and transport the formed thermoplastic product for further processing [Fig. 2 and page 4, lines 1-3; cooling conveying belt 40 configured to receive molten resin 110 from extruder 30, cool to form cooled cut sheet 130 and transport the cooled cut sheet 130 to take-up roller 60 for further processing (as per Fig. 3)]; and 
	a product collection system configured to receive the thermoplastic product [Fig. 2; winding roller 60 configured to receive cooled cut sheet 130 from cooling conveying belt 40]. 
	Regarding Claim 15, KR ‘960 discloses the system of claim 14, further comprising a cutter configured to cut the formed thermoplastic product to a dimension [Fig. 1 and [0020] 130: Cut Sheet 130-1: cutting troll].  
	Regarding Claim 16, KR ‘960 discloses the system of claim 14 as discussed above.  KR ‘960 does not directly disclose wherein the temperature controlled transporter is heated or cooled to a temperature of between -100oF and 100oF.  The wherein clause, however, is directed to an intended manner of using the claimed system (i.e., apparatus), which is not germane to the patentability of the system itself.  That is, the claim recitation specifying the temperature controlled transporter is heated or cooled to a temperature within a defined range is not seen to expressly or impliedly require any structure in addition to that described in KR ‘960.  Thus, the disclosed road marking system includes the structural elements of the Applicant’s system as claimed, any difference resides in the manner in which the system is to be used, and the manner in which an apparatus (system) is to be utilized is not germane to the issue of patentability of the apparatus itself.  See MPEP § 2115.  
	Regarding Claim 17, KR ‘960 discloses the system of claim 14, wherein the temperature controlled transporter comprises multiple heating or cooling zones [Fig. 2 – depicts three cooling water injector 42 units installed on bottom surface of cooling conveying belt 40; which qualify as multiple cooling zones as claimed].
	Regarding Claim 19, KR ‘960 discloses the system of claim 14, wherein an exterior surface of the temperature controlled transporter is free of water or other heat transfer fluid [page 4, lines 8-11; cooling water injector 42 installed on the bottom surface of the cooling conveying belt 40 so that the cooling water does not directly close to the molten sheet 120 … is preferable that the molten sheet 120 is cooled indirectly while being injected; and Fig. 2 – shows the exterior (upper surface) of cooling conveying belt 40 is not contacted with water or other heat transfer fluid]. 
	Regarding Claim 20, KR ‘960 discloses the system of claim 14, further comprising at least one glass bead dropper configured to discharge glass beads onto the formed thermoplastic product or onto the temperature controlled transporter prior to the discharge of the product formation apparatus [Fig. 1 and page 4, lines 4-6; bead spreader 50 configured to spray glass beads 121 onto surface of molten sheet 120 (i.e., formed thermoplastic product)].  Further, it is submitted that the bead spreader 50 as configured per KR ‘960 is capable of discharging glass beads onto the cooling conveying belt 40 itself (corresponding to claimed temperature controlled transporter) because its location vis-à-vis extruder 30 corresponds to that of Applicant’s dropper 460 as shown in Fig. 3 herein, and the claim recitation “prior to the discharge of the product formation apparatus” is directed to an intended manner of using the claimed system (apparatus) or to the contents thereof during an intended operation, which is not germane to the patentability of the system itself. See MPEP § 2115.  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘960.
Regarding Claim 5, KR ‘960 discloses the method of claim 4 (see rejection of claim 4 above) but does not directly disclose wherein the glass beads are positioned on the temperature controlled transporter prior to discharging the formed thermoplastic product such that the formed thermoplastic product is discharged onto the glass beads.  Instead, KR ‘960 teaches that the glass beads 121 contained in the bead spreader 50 are sprayed and bonded to the surface of the molten resin 110 [page 4, lines 3-6].  However, whether the glass beads 121 are sprayed prior to or after discharge of the molten resin 110 from extruder 30, the predictable outcome would be the formation of a cut sheet 130 to which the glass beads 121 are bonded to one surface thereof.  In the latter case, the glass beads 121 would be bonded to the upper surface of the molten resin 110; whereas in the former, they would be bonded to the lower surface (i.e., the surface directly contacting the cooling conveying belt 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of KR ‘960 by reversing the order of spraying the glass beads 121 and forming the molten sheet on the cooling conveying belt 40 in the expectation of obtaining an equivalent cut sheet product.  Indeed, the case law holds that reversing the order of prior art process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04 (IV)(C). 
Regarding Claim 10, KR ‘960 discloses the method of claim 1 (see rejection of claim 1 above) but does not directly disclose wherein the product formation apparatus is heated to a temperature of between 150oF and 850oF.  However, KR ‘960 does teach to heat the solid mixture charged to stirrer 10 to about 160 to 200 DEG C (= 320oF to 392oF) to form a molten resin 110 which is injected into the extruder 30 through a discharge passage 13 of the stirrer 10; the molten resin 110 then being extruded to form a melt (or molten) sheet [page 3, lines 1-2 and final five lines].  As a routine matter of process design, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the extruder 30 (corresponding to claimed product formation apparatus) to a temperature comparable to that of the stirrer 10 in order to ensure the resin remains in the molten state during extrusion onto the cooling conveying belt 40 of KR ‘960. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘960 in view of Belt Technologies Inc. Blog: How to Select the Optimal Material for Your Conveyor Belt Application (‘Belt Technologies’).  
Regarding Claims 8 and 18, KR ‘960 discloses the method and system of claims 1 and 14, respectively, as discussed above.  However, KR ‘960 is silent as to the material of which the cooling conveying belt 40 is made.  Thus, KR ‘960 does not disclose the claimed feature wherein the temperature controlled transporter comprising at least one of steel, aluminum, or copper.  Nevertheless, it is well known in the art that, for many applications, steel conveyor belts are superior to rubber conveyor belts in terms of strength-to-weight ratio, durability and operating temperature compatibility, as described in Belt Technologies (see 1st page, final paragraph and 2nd page, second paragraph).  Thus, when considering the common knowledge in the art, one would have expected a material such as steel, in particular stainless steel, to be suitable as the material of construction for the cooling conveying belt 40 of KR ‘960.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR ‘960 such that the cooling conveying belt 40 (corresponding to claimed temperature controlled transporter) comprises steel as claimed.  Indeed, the selection of a known material based on its suitability for its intended use has been held to be prima facie obvious (see MPEP § 2144.07).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘960 in view of Hepler et al (US 2016/0186396 A1; ‘Hepler’). 	 
Regarding Claim 11 and 12, KR ‘960 discloses the method of claim 1 (see rejection of claim 1 above).  KR ‘960 further generically discloses [pages 2-3, bridging sentence] to provide a composition comprising 20 to 30 wt% of a binder resin, 2 to 5 wt% of a wax, 1 to 3 wt% of a plasticizer, 1 to 5 wt% of an elastomer, 8 to 15 wt% of pigment and 20 to 30 wt% of glass beads (for claim 12).  However, KR ‘960 is silent as to the specific thermoplastic composition supplied to the product feeder [Fig. 2; discharge passage 13].  Hepler discloses a thermoplastic pavement marking composition ([0002]) comprising: at least 6 weight percent PP/PE copolymer, an intermix, at least 20 weight percent binder resin,
wherein said intermix is at least 30 weight percent of said composition and wherein said
intermix is an inorganic filler, wherein said composition also comprises at least 1 weight
percent of one or more of: a PE homopolymer wax; at least 1 weight percent alkyd resin
and soybean oil mixtures; at least 0.5 weight percent of one or more UV stabilizing
compound; at least 1 weight percent of an alkyd resin modified glyceryl phthalate; at
least 1 weight percent of a polyurethane, to provide additional improvements in alkali
resistance, high retroreflectivity and anti-skid properties ([0028]-[0043]; claims 1 and 2).  It
would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to utilize the Hepler composition in the method of KR ‘960 in the expectation of obtaining an improved composition for roadway markings.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘960 in view of Lebert et al (US 2016/0016346 A1; ‘Lebert’). 
	Regarding Claim 13, KR ‘960 discloses the method of claim 1 as discussed above.  KR ‘960 is silent as to performing inline quality analysis of the formed thermoplastic product and adjusting a discharge rate of the formed thermoplastic product from the product formation apparatus according to an inline quality analysis result.  However, in analogous art related to controlling a melt-processing installation, Lebert teaches a measurement device 4 for measuring a production parameter of a melt-feed device 1, for example, an extruder ([0037], [0054]).  In the case where the melt-processing device is an extrusion device for producing a plastic film from appropriate melt material, Lebert teaches that the measurement device 4 can involve the measurement of thickness of a correspondingly extruded film ([0039]).  In such case, the thickness of the film as determined by the measurement device 4 is used as the basis for closed-loop control of the volumetric feed from the melt-flow device (and/or an associated melt pump) via a device 5, which regulates the corresponding throughputs based on the measured film thickness ([0041], [0057]-[0058]).  Lebert thus teaches to perform an inline quality analysis (inline measurement of, e.g., film thickness) of a thermoplastic product (plastic film) and adjust a discharge rate of a formed thermoplastic product from a product formation apparatus (volumetric feed from melt-feed device 1) according to an inline quality analysis result (measured value of film thickness determined by measurement device 4).  One would expect that applying the methodology of Lebert to the manufacturing method of KR ‘960 would yield the predictable result of affording continuous control over the thickness of cut sheet 130 via appropriate adjustment of the discharge rate from extruder 30.   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the control method of Lebert to the manufacturing method of KR ‘960, in the expectation of ensuring reliable control over the thickness of extruded sheet product.  

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-27-22